Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 13th, 2022 has been entered. Claims 1-13 are currently pending in the application. Applicant’s amendment to the claims has overcome the 102 and 103 rejections over Koide et al. as previously set forth in the Non-Final Office Action dated April 26th, 2022, but has not overcome the 103 rejections over Furue et al. in view of Koide et al. as previously set forth in the Non-Final Office Action dated April 26th, 2022. For this reason, Claims 1-13 currently remain rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Furue et al. (WO2017069172A1) (English equivalent U.S. 2018/0253003 A1 used for citations), hereinafter Furue, in view of Koide et al. (JP2009204895A), hereinafter Koide.
Regarding claim 1, Furue teaches a photosensitive resin composition for an organic  EL element barrier rib (see [0001]) comprising: (A) a binder resin; (C) a radiation sensitive compound; and (D) a colorant selected from the group consisting of black dyes and black pigments ([0010]), wherein the radiation sensitive compound (C) is a photoacid generator (“1,2-naphthoquinonediazide-4-sulfonate”, [0110]; see [0115] of instant specification). Furue does not further teach the composition comprising (B) a phenolic hydroxyl group-containing compound. However, Furue does teach that the composition may further contain additives ([0120]). Koide further teaches that it is known that, in OLED barrier rib material, it is desirable to have a darker color when downsizing for good visibility ([0003]).
Koide teaches a known photosensitive resin composition for a black matrix comprising: (A) a binder resin; (B) a phenolic hydroxyl group-containing compound; (C) a radiation sensitive compound; and (D) a colorant selected from the group consisting of black dyes and black pigments (abstract). Koide further teaches that, in a black matrix material (analogous to the barrier rib material of Furue), it is desirable to have better color when downsizing; this is conventionally done by increasing the colorant content in the composition (Page 2, Para. 3). However, Koide also teaches a known issue wherein high colorant contents can cause light diffraction during exposure, leading to altered exposure dimensions compared to the intended pattern (Page 2, Para. 4). Koide further teaches that this issue can be solved through the inclusion of a specific phenolic compound in the colored composition (Page 2, Para. 6), producing excellent pattern shape, even when the content of the colorant is high (Page 2, Para. 5). Koide further teaches that the phenolic compound (see Page 9, Para. 5-11; Tri (p-hydroxyphenyl) methane used as example for calculation purposes) may have a molecular weight of 260 to 5,000 (292) and a phenolic hydroxyl group equivalent of 80 to 155 (97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Furue by further including a specific phenolic compound of Koide, such as Tri (p-hydroxyphenyl) methane, per the teachings of Koide. Such a modification would enable the use of high colorant contents, and therefore good visibility, in smaller OLED elements while still maintaining good pattern shape by reducing light diffraction caused during exposure.
Regarding claim 2, Koide further teaches that the molecular weight of the phenolic hydroxyl group-containing compound (B) (Tri (p-hydroxyphenyl) methane; Page 9, Para. 6) is 270 to 4,000 (292).
Regarding claim 3, Koide further teaches that the phenolic hydroxyl group-containing compound (B) is at least one selected from the group consisting of tris(4- hydroxyphenyl)methane and 1,1,1 -tris(4-hydroxyphenyl)ethane (Page 9, Para. 6).
Regarding claims 4, 7, and 8, Furue teaches the contents (by mass) of (A), (C), and (D) as follows: 40 to 85 parts of (A), 5 to 45 parts of (C), and 0.1 to 50 parts of (D), all based on 100 parts of the total of (A), (C), and (D) ([0012] of Furue). Koide teaches the content of (B) (element E of Koide, now modified into Furue) to be 1 to 3 parts by mass based on 100 parts of the alkali-soluble resin (Page 9, Para. 12 of Koide; analogous to instant element (A)).
At this same proportion, the phenolic compound (B) as modified into the composition of Furue would have a content (by mass) of 0.4 to 2.55 parts of (B) based on 100 parts of (A), (C), and (D). [(1/100)*40 = 0.4; (1/100)*85 = 0.85; (3/100)*40 = 1.2; (3/100)*85 = 2.55] Thus, the total content of (A), (B), (C), and (D), would be 100.4 to 102.55 parts relative to 100 parts of (A), (C), and (D).
Thus, the contents (by mass) of (A), (B), (C), and (D) are as follows: 39.1 to 84.7 parts of (A); 0.390 to 2.49 parts of (B); 4.88 to 44.8 parts of (C); and 0.098 to 49.8 parts of (D), based on 100 parts of the total of (A), (B), (C), and (D). [ABCD content = ACD content / (1.004 to 1.0255)] The content range of (B) is wholly within the claimed range of instant claim 4. The content range of (C) overlaps with the claimed range of instant claim 8 for the values of 5 to 44.8 parts. The content range of (D) overlaps with the claimed range of instant claim 7 for the values of 1 to 49.8 parts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the content values of the quinone diazide (instant element (C)) and the black dye (instant element (D)) of the composition of Furue modified by Koide to be within the ranges of 5 to 44.8 parts by mass of (C) and 1 to 49.8 parts by mass of (D) with respect to 100 parts by mass of the total of (A), (B), (C), and (D). [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claim 5, Furue further teaches that the radiation sensitive compound (C) is a quinone diazide compound ([0010]).
Regarding claim 6, Furue further teaches that the binder resin (A) has an alkali-soluble functional group ([0014]).
Regarding claim 9, Furue does not teach specific limitations regarding optical density. However, Furue does teach that a high light shielding functionality ([0007]) and a low light transmittance (such as less than 50%, [0187]) is desirable. Since Optical density is proportional to the negative of the log of transmittance (OD = -Log10(T)), a low transmittance would correspond to a high optical density.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to find an optimal range for the condition of a high optical density, such as at least 0.5 per micron of film thickness. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II) (A))
Regarding claims 10 and 11, Furue further teaches that he binder resin (A) comprises at least one selected from the group consisting of (a), (b), (c), and (d) of the instant claims ([0015]-[0022]).
Regarding claim 12, Furue further teaches an organic EL, element barrier rib comprising a cured product of the photosensitive resin composition according to instant claim 1 ([0036]).
Regarding claim 13, Furue further teaches an organic EL element comprising a cured product of the photosensitive resin composition according to instant claim 1 ([0038]).

Response to Arguments
Applicant’s arguments, see pages 7-8, filed July 13th, 2022, with respect to the rejections based on Koide Alone or as the primary reference have been fully considered and are persuasive.  The 102 rejections of claims 1-2, 4, 6-8, and 10-11 over Koide, the 103 rejection of claim 3 over Koide, and the 103 rejection of claims 12-13 over Koide in view of Azuma have been withdrawn. 

Applicant's arguments, see pages 8-11, filed July 13th, 2022, have been fully considered but they are not persuasive.
Applicant argues that: “However, Koide et al. are directed to a negative tone radiation sensitive composition, as stated above, while Furue et al. are directed to a positive tone photosensitive composition. Thus, there would have been no motivation for a person skilled in the art to combine these references, the curing systems of which are different from each other.” Further stating that “Koide et al. describe that "in the so-called negative tone radiation sensitive composition, the line width of the formed pattern becomes thicker than the design size of the photomask, due to the influence of the diffracted light at the time of proximity exposure, and thus there was a problem that a fine pattern having a desired line width could not be obtained." ([0004]). Further, Koide et al. describe that by containing a specific phenolic compound, i.e., the component (E) thereof, "it is possible to prevent the pattern line width from becoming thicker than the design size of the photomask in proximity exposure without causing chipping, peeling, or undercut of the pattern during development." ([0119]).”
While the problems described by Koide (i.e. chipping, peeling, undercutting, etc.) are described in specific reference to negative tone resists, Koide also cites the cause of these problems as excess (i.e. outside intended exposure pattern) photoresist exposure caused by light diffraction in photoresists with high colorant contents. While a difference in development process (i.e. positive vs. negative) may change the end-product issues (i.e. chipping, undercutting, etc.) caused, one of ordinary skill would expect light diffraction in positive photoresists with high colorant contests to similarly occur, causing issues such as residue rather than undercutting). As Koide does not further teach the mechanisms of the function of the phenolic compound in addressing the issues of light diffraction, one of ordinary skill in the art would have a reasonable expectation of success for the application of the phenolic compound in a positive photoresist for addressing the issues caused be light diffraction (such as residue), and not be taught away from such by Koide.
Applicant continues this argument with a statement of a mechanism (“In a coating formed using the photosensitive resin composition, the phenolic hydroxyl group-containing compound (B) is positioned between polymer chains of the binder resin (A) or is entangled…”) of function for the phenolic compound, which seems to imply that said mechanism would not be compatible with a positive type photoresist composition. However, not only does this argument not directly address the issue of negative vs positive composition functionality; but this described mechanism is pulled directly from the instant specification  ([0112]-[0113]), wherein the mechanism is explicitly prefaced with “Although not bound by theory, it is thought that …” Thus, this mechanism has no persuasive standing (i.e. would not teach one of ordinary skill away from the 103 combination at hand); and there is no evidence that this mechanism was found within the art prior to the effective filing of the instant application. For these reasons, one of ordinary skill would have still found the combination of Furue and Koide to be obvious, for the reasons described in the 103 rejection above. Thus, claims 1-13 remain rejected under 35 U.S.C. 103 over Furue et al. in view of Koide et al.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737   /DUANE SMITH/                                      Supervisory Patent Examiner, Art Unit 1737